DISMISS; and Opinion Filed June 25, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-01420-CV

           WILLIE EVANS, CURTIS WILLIAMS, GREGORY POLK,
        JACQUELYN BURNS-TORRANCE, H.C. CASEY, ISAAC FINLEY,
       PAT CALLOWAY, AND GREATER GOLDEN GATE MISSIONARY
   BAPTIST CHURCH, INC., A TEXAS NON-PROFIT CORPORATION, Appellants
                                  V.
   FABIAN K. JACKO AND GREATER GOLDEN GATE MISSIONARY BAPTIST
    CHURCH, AN UNINCORPORATED RELIGIOUS ORGANIZATION, Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-10959

                             MEMORANDUM OPINION
                        Before Justices Moseley, O’Neill, and FitzGerald
                                   Opinion by Justice O’Neill
       Before the Court is the parties’ joint motion to dismiss this interlocutory appeal. The

parties have informed the Court that they have settled their differences. Accordingly, we grant

the parties’ motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a).




                                                   /Michael J. O'Neill/
                                                   MICHAEL J. O’NEILL
                                                   JUSTICE

131420F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

WILLIE EVANS, CURTIS WILLIAMS,                    On Appeal from the 191st Judicial District
GREGORY POLK, JACQUELYN BURNS-                    Court, Dallas County, Texas.
TORRANCE, H.C. CASEY, ISAAC                       Trial Court Cause No. DC-13-10959.
FINLEY, PAT CALLOWAY, AND                         Opinion delivered by Justice O’Neill.
GREATER GOLDEN GATE                               Justices Moseley and FitzGerald,
MISSIONARY BAPTIST CHURCH, INC.,                  participating.
A TEXAS NON-PROFIT CORPORATION,
Appellants

No. 05-13-01420-CV         V.

FABIAN K. JACKO AND GREATER
GOLDEN GATE MISSIONARY BAPTIST
CHURCH, AN UNINCORPORATED
RELIGIOUS ORGANIZATION, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       Subject to any agreement between the parties, it is ORDERED that appellees, FABIAN
K. JACKO AND GREATER GOLDEN GATE MISSIONARY BAPTIST CHURCH, AN
UNINCORPORATED RELIGIOUS ORGANIZATION, recover their costs of this appeal from
appellants, WILLIE EVANS, CURTIS WILLIAMS, GREGORY POLK, JACQUELYN
BURNS-TORRANCE, H.C. CASEY, ISAAC FINLEY, PAT CALLOWAY, AND GREATER
GOLDEN GATE MISSIONARY BAPTIST CHURCH, INC., A TEXAS NON-PROFIT
CORPORATION.


Judgment entered this 25th day of June, 2014.




                                                 /Michael J. O'Neill/
                                                 MICHAEL J. O’NEILL
                                                 JUSTICE